Concurring Opinion by
Mr. Justice Cohen:
Article I, §11 of the Constitution provides “ suits may be brought against the Commonwealth in such manner, in such courts and in such eases as the Legislature may by law direct.”
The legislature provided for the refund of state tax and license fees by the Board of Finance and Revenue (Board) under certain conditions in §503 of the Fiscal Code of April 9, 1929, P. L. 343, as amended, 72 P.S. §503. Section 503 further provides that when a tax or other money has been paid to the Commonwealth under a provision of an Act of Assembly, subsequently held by a court of competent jurisdiction to be unconstitutional, the petition to the Board shall be filed within *194five years of the payment for which the refund is requested. Justice Eagen said in Box Office Pictures, Inc. v. Board of Finance and Revenue, 402 Pa. 511, 166 A. 2d 656 (1961), “. . . these requirements were not merely procedural provisions, but express conditions of the right to obtain a refund . . . .”
Since appellants’ petition for a refund was not filed within five years of the time when the license fees were paid, they have failed to meet the fundamental conditions for relief. Any relief beyond the five year period would be in direct contravention to Article I, §11 of our Constitution.
Appellants rely heavily upon Carpenter v. Shaw, 280 U. S. 363 (1930) and Ward v. Love County, 253 U. S. 17 (1920). Both cases deal with facts vastly dissimilar and do not consider the problem of sovereign immunity of states from suit nor the validity of statutory time limitations prescribed for such suits. There is no precedent for this action. An appeal does not lie from the refusal of the Board to pass upon appellants’ petition which seeks to require the Board to violate the very terms of the statute by which it was created and exceed the powers that the legislature had granted.
I would terminate this litigation by granting the motion to quash.